       Case 1:19-cv-04355-VM-GWG Document 885 Filed 04/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES SECURITIES AND                                   :
EXCHANGE COMMISSION,
                                                               :

                          Plaintiff,                          :    ORDER

                 -v.-                                         :
                                                                   19 Civ. 4355 (VM) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       This Order addresses the motion of Mykalai Kontilai to compel further deposition
testimony from attorney John Culotta (Docket # 872).

        As an initial matter, Culotta’s deposition took place on February 11, 2021, and Kontilai
waited more than a month to raise any issue regarding Culotta’s testimony. See Letter from
Peter Alan Joseph, filed March 15, 2021 (Docket # 837), at 1. Even when Kontilai raised the
issue, he failed to serve Culotta with his letter until the Court noticed the error more than a week
later. See Docket # 855. Kontilai’s delay in seeking relief must be viewed in light of the fact
that Kontilai waited until discovery was about to end to even indicate his intention to take any
depositions at all (including Culotta’s) and did not schedule Culotta’s deposition before the
deadline expired. See Docket # 745. In light of this inexcusable delay in seeking relief from the
Court, combined with Kontilai’s repeated dilatory tactics and past frivolous filings, the Court
would deny any further deposition of Culotta for this reason alone.

        Moreover, we would deny the deposition pursuant to Fed. R. Civ. P. 26(b)(1). We begin
by noting that Kontilai has not even attached a copy of the prior deposition to his motion, so we
must rely on his explanation for the specific topic areas on which he seeks testimony. With one
exception — “communications between Culotta and Holt regarding Holt falsifying documents,”
Memorandum of Law in Support, filed April 6, 2021 (Docket # 873), at 1 — those topic areas
consist of matters collateral to any claims or defenses in this case. For the same reasons as are
given in the Opinion and Order issued April 16, 2021 (Docket # 884) (“Attorney Deposition
Ruling”) with respect to the motion of Mykalai Kontilai and Veronica Kontilai to depose certain
attorneys (Docket # 820), we would be prepared at most to allow a further deposition only as to
communications with Holt that relate to allegations actually made in the complaint.

        But there is no claim in Holt’s deposition or anywhere else that Culotta was actually
involved in any communications with the SEC regarding Holt’s falsification of documents.
Thus, all that Kontilai could hope to get from Culotta is testimony that might contradict Holt’s
testimony on this question. The Court will not permit such a fishing expedition. For essentially
the reasons given in the Attorney Deposition Ruling (at pp. 8-11), we find that no such further
testimony is warranted.

        Accordingly, the motion to compel (Docket # 872) is denied.
     Case 1:19-cv-04355-VM-GWG Document 885 Filed 04/16/21 Page 2 of 2


      SO ORDERED.

Dated: April 16, 2021
       New York, New York
